ROSS, Circuit Judge
(dissenting). For several reasons I am unable to agree to the judgment given in this case. As shown in the statement of the case by the court, the agreement entered into between these parties on February 28, 1916, for a charter of the steamer Floridian for two round trips to the Orient, provided that such charter should be “subject to satisfactory guaranty to the owners for the amount of hire money for the two round trips.” The evidence showed that a few days thereafter — March 2 — the defendant presented to the *75plaintiff for Ms signature a charter party obligating Mm to pay the defendant any sums that might be found due “from any cause whatsoever arising under” the charter, and that upon the plaintiff’s refusal to sign such instrument, for the reason that “it was not in accord with the contract,” the defendant proceeded in effect to cancel the contract.
In my opinion the plaintiff was clearly justified in refusing to sign the charter party tendered by the defendant, and so the learned judge of the court below expressly instructed the jury. Breach of the contract was therefore committed by the defendant. At no time prior to that breach was the plaintiff, so far as appears, in default, for the charter party contemplated by the contract had not been tendered. It seems to me, therefore, that the case comes clearly within the exception made by section 1440 of the Civil Code of California to its next preceding section. Those sections are as follows:
“Sec. 1439. Before any party to an obligation'can require another party to perform any act under it, he must fulfill all conditions precedent thereto imposed upon himself; and must be able and offer to fulfill all conditions concurrent so imposed upon him on the like fulfillment by the other party, except as provided by the next section.
“Sec. 1440. If a party to an obligation gives notice to another, before the latter is in default, that he will not perform the same upon- his part, and does not retract such notice before the time at which performance upon his part is due, such other party is entitled to enforce the obligation without previously performing or offering to perform any conditions upon his part in favor of the former party.”
This instruction was, among others, given to the jury by the judge of the court below, and was excepted to, and is assigned as error;
“I have already charged you that it is incumbent upon the plaintiff to show that be was ready, able, and willing to perform his part of the contract, or more especially to give the guaranty provided for. If he has failed to establish that fact to your satisfaction by a preponderance of the testimony, he cannot recover, because in contemplation of law he has suffered no injury.”
In Gray v. Smith et al., 83 Fed. 824, 829, 28 C. C. A. 168, 172, this court held that:
“Where the vendor of property, before the arrival of the time for the completion of his contract of sale or conveyance, disables himself from performing by disposing of the property to another, the purchaser may at once bring his action, and lie need not aver or prove tender of the purchase money upon his part, nor his ability to carry out the contract; and, where either party to a contract gives notice to the other that he will not comply with its terms, the other is excused from averring or proving a tender of performance. But, in any case of action upon a contract, the elements of the plaintiff’s damage must be certain, and the facts must exist from which it may be deduced that he has suffered loss”
—the question of damage, it may be added, being a matter of fact to be shown by appropriate evidence. The general principle is, says Wharton on Contracts, § 995:
“That a party cannot defend himself on the ground of the nonperformance on the other side of conditions whose performance he had already notified the other party would have been nugatory. If he declares himself not bound by the contract, he cannot set up failure in either demand or tender."
*76See also Hills v. Exchange Bank, 105 U. S. 321, 26 L. Ed. 1052.
I understand it to be well settled law that at least nominal damages will be presumed from the breach of a contract. In Sedgwick on Damages (9th Ed.) § 97, it is said:
“Wherever the breach of an agreement or the invasion of a right is established, the English law infers some damage to the plaintiff, and, if no evidence is given of any particular amount of loss, it declares the right by what it terms nominal damages. * * * ‘Every injury,’ said Lord Holt, ‘imports a ■damage.’ ”
And in section 106 of the same volume the author says:
“The same principle in regard to contracts, as well as invasion of rights in general, has been recognized in this country. Therefore, where a contract has been broken, and no damage has been suffered or proved, the plaintiff id entitled to nominal damages; and his case cannot be withdrawn from the jury because no damages are proved, or dismissed on demurrer because none are claimed.”
Under the Instruction above quoted, given by the trial court, the j'ury was bound to return a verdict in favor of the defendant in the event they found the plaintiff had not proved substantial damages, thus throwing the costs of the action on the plaintiff.
In view of the decision of the court, it is unnecessary to here say anything regarding the contention of the plaintiff in error that proffered testimony bearing on the question of damages was improperly excluded on the trial.